DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
 
Claims 1, 15, 16, and 20 are amended; claims 2-4, 6, 9-14, and 17-19 are unchanged; claims 21-23 are added; and claims 5, 7, and 8 are cancelled; therefore, claims 1-4, 6, and 9-23 are pending in the application, of which, claims 1, 16, and 20 are presented in independent form.

In light of the Examiner Amendment, the objections to claims 4, 17, and 18 are withdrawn.

In light of Applicant’s amendment and arguments, the rejections 35 U.S.C. 102(a)(1) are withdrawn.

In light of Applicant’s amendment and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Examiner’s Note
This Corrected Notice of Allowance is in response to an incorrect reference number (US 20140520141 A1) initially was missed and marked as considered in the 6/23/2019 1449. The incorrect reference number issue became apparent later in prosecution and the reference was unable to be located so it was marked not considered in the 6/21/2022 1449 in a Corrected Notice of Allowance. The Examiner has now been made aware of the correct reference number (US 20140250141 A1) in a telephone interview with Mr. George S. Blasiak - Agent for Applicant (Reg. No. 37,283) - on 07/07/2022 and the reference number is corrected by examiner’s amendment and therefore considered as indicated herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Mr. George S. Blasiak - Agent for Applicant (Reg. No. 37,283) - on 05/27/2022.

The application has been amended as follows: 

(Cancelled) 

(Currently Amended) The method of claim 24, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data from a first client computer device being used by a first user located at a first venue and obtaining item search query data from a second client computer device being used by a second user located at a second venue.

(Currently Amended) The method of claim 24, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data from a first client computer device being used by a first user located at a first venue and obtaining item search query data from a second client computer device being used by a second user located at a second venue, wherein the providing one more output includes providing a notification to a third user using a third client computer device, the notification including a graphical depiction of a location of the first item within the first venue.

(Currently Amended) The method of claim [[1]] 24, the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data specifying a first item from a first client computer device being used by a first user at a first client computer device located at a first venue and obtaining item search query data specifying a second item from a second client computer device being used by a second user at a second client computer device located at the first venue, wherein the method includes determining that a third user has entered a spatial coordinate range of the first venue, and in response to the determining that the third user has entered a spatial coordinate range of the first venue, and wherein the providing one or more output in dependence on the performing augmentation includes sending notification data to a third client computer device of the third user to result in a map being displayed by the third client computer device, the map having a graphical depiction of the first venue and of item display locations within the first venue, the map displaying text based indicators of the first item and the second item, and graphical depictions of respective locations of the first item [[a]] and the second item within the first venue.

(Cancelled)

(Currently Amended)  The method of claim 24, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data specifying a first item from a first client computer device being used by a first user located at a first venue and obtaining item search query data specifying a second item from a second client computer device being used by a second user at a second client computer device located at a second venue, wherein the performing augmentation of an item inventory list includes adding the item searched for by the first user to the item inventory list, wherein the method includes determining that the first item matches one or more criterion specified by alert setup data defined by a by a third user, and wherein the providing one or more output in dependence on the performing augmentation includes sending notification data to the third user notifying the third user that the first item has been added to the item inventory list in response to the first item being added to the item inventory list.  

(Cancelled)

(Cancelled)

(Currently Amended) The method of claim 24, wherein the providing one or more output includes providing guided tour navigation data to a certain mobile client computer device of the one or more client computer device in response to a certain item matching at least one criterion specified by alert configuration data defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the guided tour navigation data facilitates the certain user moving within a venue of in which the certain item in which the certain item is located to reach an item location of the certain item, wherein the guided tour navigation data results in presentation on a display of the certain mobile computer device a feature map that graphically depicts a layout of the venue, a specific location of the certain item within the venue, and a recommended travel path of the certain user within the venue.

(Currently Amended)  The method of claim 24, wherein the providing one or more output includes providing guided tour navigation data to a certain mobile client computer device of the one or more client computer device, wherein the guided tour navigation data results in presentation on a display of the certain mobile computer device a feature map that visually depicts a layout of the venue, a specific location of the certain item within the venue, and a recommended travel path of the certain user within the venue.

(Currently Amended)  The method of claim 24, wherein the method includes determining that the search query for the item has been initiated by a client computer device located at a venue currently operating as a vending venue in dependence on a geo-classification of the venue in a geo-classification database that maps venue locations to uses associated to the venue locations.

(Currently Amended) The method of claim 24, wherein the method includes determining that the search query for the item has been initiated by a certain client computer device located at a venue currently operating as a vending venue in dependence on whether there are client computer devices of multiple different users currently within a common venue, and in dependence on a determining that there is an absence of a social connection amongst the multiple different users.  

(Currently Amended) The method of claim 24, wherein the method includes determining that the search query for the item has been initiated by a client computer device located at a venue currently operating as a vending venue in dependence on returned data returned from a predictive model trained by machine learning, wherein the predictive model is trained to predict whether a venue from which a search is initiated is a venue currently operating a vending venue, wherein training data for training the predictive model includes historical query data for instances in which the venue was predicted to be a vending venue, and positive or negative reinforcement data associated to the historical query data.  

(Currently Amended)  The method of claim 24, wherein the method includes determining that the search query for the item has been initiated by a client computer device located at a venue currently operating as a vending venue in dependence on one or more of the following selected from the group consisting of: (a) administrator user settings data that specifies one or more venue classification more likely to be a vending venue for a certain classification of items, and (b) whether a time of initiation of an item search query is within business hours and in dependence on a time duration between a time of initiation of an item search query and a close of business time.  

(Currently Amended)  The method of claim 24, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data from a first mobile client computer device being used by a first user located at a first venue, wherein there is displayed on the first mobile client computer device in response to entry of data defining the item search query data by the first user, each one or more of the following selected from the group consisting of: (a) an identifier of an item, (a) a description of the item, (c) a purchase price of the item, (d) a feature area facilitating purchase of the item, and (e) a feature area facilitating electronic communication  with a seller of the item. 

(Currently Amended)  A computer program product comprising: 
a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising:
obtaining item search query data from one or more mobile client computer device and location data associated to the item search query data, wherein the location data specifies a location of at least one of the one or more mobile client computer device when initiating an item search query;
processing the item search query data and the location data;
performing augmentation of an item inventory list associated to a venue in response to the processing indicating that a search query for an item has been initiated by a client computer device located at 
providing one or more output in dependence on the performing augmentation.

(Currently Amended) The computer program product of claim 16, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining first item search query data specifying a first item from a first client computer device being used by a first user at a first client computer device located at a first venue and obtaining second item search query data specifying a second item from a second client computer device being used by a second user at a second client computer device located at the first venue, wherein the method includes determining that a third user has entered a spatial coordinate range of the first venue, and in response to the determining that the third user has entered a spatial coordinate range of the first venue, and wherein the providing one or more output in dependence on the performing augmentation includes sending notification data to a third client computer device of the third user to result in a map being displayed by the third client computer device, the map having a graphical depiction of the first venue and of item display locations within the first venue, the map displaying text based indicators of the first item and the second item, and graphical depictions of respective locations of the first item [[a]] and the second item within the first venue, wherein the first item search query is entered using a general search engine, and wherein the second item search query is entered using a generic item online vending portal.

 (Currently Amended)  The computer program product of claim 16, wherein the providing one or more output includes providing guided tour navigation data to a certain mobile client computer device of the one or more client computer device in response to a certain item matching at least one criterion specified by alert configuration data defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the guided tour navigation data facilitates the certain user moving within a venue of in which the certain item in which the certain item is located to reach an item location of the certain item, wherein the guided tour navigation data results in presentation on a display of the certain mobile computer device a feature map that graphically depicts a layout of the venue, a specific location of the certain item within the venue, and a recommended travel path of the certain user within the venue, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining first item search query data specifying a first item from a first client computer device being used by a first user at a first client computer device located at a first venue and obtaining second item search query data specifying a second item from a second client computer device being used by a second user at a second client computer device located at the first venue, wherein the method includes determining that a third user has entered a spatial coordinate range of the first venue, and in response to the determining that the third user has entered a spatial coordinate range of the first venue, and wherein the providing one or more output in dependence on the performing augmentation includes sending notification data to a third client computer device of the third user to result in a map being displayed by the third client computer device, the map having a graphical depiction of the first venue and of item display locations within the first venue, the map displaying text based indicators of the first item and the second item, and graphical depictions of respective locations of the first item [[a]] and the second item within the first venue, wherein the first item search query is entered using a general search engine, and wherein the second item search query is entered using a generic item online vending portal, wherein the method includes determining that the search query for the item has been initiated by a client computer device located at a venue currently operating as a vending venue in dependence on whether there have been multiple searches from multiple different client computer devices from a common venue within a specified time window.  

(Currently Amended)  The computer program product of claim 16, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data from a first mobile client computer device being used by a first user located at a first venue, wherein there is displayed on the first mobile client computer device in response to entry of data defining the item search query data by the first user one or more of the following selected from the group consisting of: (a) an identifier of an item, (a) a description of the item, (c) a purchase price of the item, (d) a feature area facilitating purchase of the item, and (e) a feature area facilitating electronic communication  with a seller of the item. 

(Cancelled) 

(Currently Amended) The system of claim 25, 

(Currently Amended) The method of claim 24, event venue.

(Currently Amended) The method of claim 24, 

(New)  A method comprising:
obtaining item search query data from one or more mobile client computer device and location data associated to the item search query data, wherein the location data specifies a location of at least one of the one or more mobile client computer device when initiating an item search query;
processing the item search query data and the location data;
performing augmentation of an item inventory list associated to a venue in response to the processing indicating that a search query for an item has been initiated by a client computer device located at the venue, wherein the venue is a temporary event venue, and wherein the method includes determining that the temporary event venue is currently operating as a vending venue based on an examination of one or more factor; and
providing one or more output in dependence on the performing augmentation.

(New) A system comprising:
a memory;
at least one processor in communication with the memory; and 
program instructions executable by one or more processor via the memory to perform a method comprising:   
obtaining item search query data from one or more mobile client computer device and location data associated to the item search query data, wherein the location data specifies a location of at least one of the one or more mobile client computer device when initiating an item search query;
processing the item search query data and the location data;
performing augmentation of an item inventory list associated to a venue in response to the processing indicating that a search query for an item has been initiated by a client computer device located at the venue, wherein the venue is a temporary event venue, and wherein the method includes determining that the temporary event venue is currently operating as a vending venue based on an examination of one or more factor; and
providing one or more output in dependence on the performing augmentation.

Allowance
Claims 2-4, 6, 9-19, and 21-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “obtaining item search query data from one or more mobile client computer device and location data associated to the item search query data, wherein the location data specifies a location of at least one of the one or more mobile client computer device when initiating an item search query; processing the item search query data and the location data; performing augmentation of an item inventory list associated to a venue in response to the processing indicating that a search query for an item has been initiated by a client computer device located at the venue, wherein the venue is a temporary event venue, and wherein the method includes determining that the temporary event venue is currently operating as a vending venue based on an examination of one or more factor; and providing one or more output in dependence on the performing augmentation.” (in combination with the other limitations of the independent claims). 
The prior arts of record (most notably the Edge and Graff references) do teach attendee item searches for event venues utilizing vendor based event inventory tracking, but do not teach generating item inventory lists for temporary event venues based on crowdsourced attendee item searches as being claimed and argued by the applicant.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165